Citation Nr: 0404511	
Decision Date: 02/18/04    Archive Date: 02/27/04

DOCKET NO.  03-07244	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUE

Entitlement to a rating of total disability rating based on 
individual unemployability (TDIU rating).


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

K. Hudson, Counsel





INTRODUCTION

The veteran had active service from September 1966 to August 
1968.

This case comes to the Board of Veterans' Appeals (Board) 
from a June 2001 RO decision which denied entitlement to a 
TDIU rating.


FINDINGS OF FACT

1.  The veteran's service-connected disabilities include 
psoriatic arthritis of the right hand (rated 50 percent), 
psoriatic arthritis of the left hand (rated 40 percent), and 
psoriasis of the skin (rated 30 percent).  The combined 
compensation rating is 80 percent.

2.  The veteran has not worked in several years, has previous 
employment experience in office work, and has a college 
education.  He receives Social Security Administration 
disability benefits due to a combination of service-connected 
and non-service-connected conditions.

3.  The veteran's service-connected disabilities alone are of 
a nature and severity to preclude gainful employment.


CONCLUSION OF LAW

The criteria for a TDIU rating have been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 
(2003).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the veteran's claim for a TDIU rating, there 
has been adequate VA compliance with the notice and duty to 
assist provisions of the law.  38 U.S.C.A. §§ 5103, 5103A; 
38 C.F.R. § 3.159.  

Total disability ratings for compensation based on individual 
unemployability (i.e., TDIU ratings) may be assigned where 
the schedular rating is less than total, when it is found 
that the disabled person is unable to secure or follow a 
substantially gainful occupation as a result of a single 
service-connected disability ratable at 60 percent or more, 
or as a result of two or more disabilities, provided at least 
one disability is ratable at 40 percent or more, and there is 
sufficient additional service-connected disability to bring 
the combined rating to 70 percent or more.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16(a).  Where these 
percentage requirements are not met, entitlement to the 
benefits on an extraschedular basis may be considered when 
the veteran is unable to secure and follow a substantially 
gainful occupation by reason of service-connected 
disabilities, and consideration is given to the veteran's 
background including his employment and educational history.  
38 C.F.R. §§ 3.321(b), 4.16(b).  

In determining whether the veteran is entitled to a TDIU 
rating, neither non-service-connected disabilities or 
advancing age may be considered.  38 C.F.R. §§ 4.16(a), 4.19.  

The veteran's service-connected disabilities include 
psoriatic arthritis of the right hand (rated 50 percent), 
psoriatic arthritis of the left hand (rated 40 percent), and 
psoriasis of the skin (rated 30 percent).  The combined 
compensation rating is 80 percent.  See 38 C.F.R. § 4.25.  
The veteran meets the schedular criteria for consideration of 
a TDIU rating.  

The evidence shows the veteran was born in February 1948 and 
is now almost 56 years old.  In various statements, including 
his August 1999 TDIU claim, he reported he last worked in 
March 1999, after working for a year as a mortgage broker.  
Before then he reportedly worked for about 20 years in 
finance services.  He has a college education, and did office 
work for many years before stopping work.  

Besides the veteran's service-connected disabilities of 
psoriasis and psoriatic arthritis, medical records show he 
has significant non-service-connected ailments such as a 
psychiatric disorder, Parkinson's disease, and hypertension.  
A December 2000 Social Security Administration (SSA) decision 
granted him SSA disability benefits, and such decision 
discusses medical evidence on the effects of both his 
service-connected and non-service-connected conditions.  The 
SSA noted the veteran became disabled as of March 1999.

VA compensation examinations from August and November 2000 
note the veteran has various skin lesions associated with 
service-connected psoriasis, and his psoriatic arthritis of 
the hands causes pain and significant limitation of motion of 
the hands and fingers.  Medical records from 1999 to 2002 
show continuing VA treatment for the veteran's service-
connected psoriatic problems, as well as for his non-service-
connected ailments.  

While the veteran is approaching advanced age and has 
significant non-service-connected conditions, such factors 
must be excluded in determining entitlement to a TDIU rating.  

Nonetheless, the evidence suggests that the veteran's 
service-connected disabilities of psoriasis of the skin and 
psoriatic arthritis of the hands are of a nature and severity 
as to preclude office-type work for which he is qualified by 
reason of past education and work experience.  He would have 
major difficulty performing writing, typing, and other tasks 
in an office envivonment, especially over an extended workday 
required for gainful employment.  Given such factors, his 
service-connected disabilities alone might well render it 
impossible to obtain and retain a job which provides a living 
wage.

The Board finds that the evidence is about equally divided on 
the question of whether the veteran's service-connected 
disabilities alone (excluding non-service-connected 
conditions) preclude substantially gainful employment.  Under 
such circumstances, the veteran is given the benefit of the 
doubt.  38 U.S.C.A. § 5107(b), Therefore the Board finds that 
the service-connected disabilities alone prevent gainful 
employment, and a TDIU rating is warranted.


ORDER

A TDIU rating is granted.



		
	L.W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



